IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 01-40739
                               Summary Calendar



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

WILBERT JOSEPH BROWN, JR.,

                                                 Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:00-CR-148-ALL
                        --------------------
                          February 15, 2002
Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Wilbert     Joseph   Brown,     Jr.,   appeals     his   conviction    for

possession     with   intent   to   distribute   over    50   grams   of   crack

cocaine. He contends that the district court abused its discretion

in dismissing a juror for cause.            Upon review of the record, we

find no such abuse.       See United States v. Gonzalez-Balderas, 11
F.3d 1218, 1222 (5th Cir. 1994).

     Brown also asserts that the evidence was insufficient to

support his conviction.        We hold that the evidence was sufficient

for a rational trier of fact to find the essential elements of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 01-40739
                                     -2-

offense   beyond      a   reasonable   doubt.      See    United   States    v.

Romero-Cruz, 201 F.3d 374, 378 (5th Cir. 2000).             Rochelle Brown’s

testimony was not incredible as a matter of law.           See United States

v.   Freeman,    77 F.3d 812,   816   (5th   Cir.    1996).    There    was

substantial evidence upon which a rational jury could find that

Brown exercised dominion and control over the residence in which

the narcotics were found and that he had knowledge and access to

the drugs.      See United States v. Mergerson, 4 F.3d 337, 349 (5th

Cir. 1993).     Consequently, Brown’s conviction is AFFIRMED.